Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamiye (6,776,284). Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamiye (6,669,020). Claims 1-2, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/114297. Claims 1, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2548816. Each discloses an insert comprising a substantially rigid and flat support structure (bottom of 10 opposite 20 and 22; 10; planar base of 1; front wall of 20; respectively), at least one breath freshening article (46; 14; contents of the blisters; 41) disposed on the support structure and an outer cover (12 and/or 14; 16; the blisters; 130) configured to enclose the support structure and the at least one breath freshening article. 
As to claim 2, the two Mamiye references and WO 2014/114297 each disclose the support structure as a plastic stiffener. 
As to claims 3 and 4, the two Mamiye references disclose a plurality of breath freshening strips stacked on top of one another. 
As to claim 5, WO 2014/114297 discloses strips (defined by intersecting perforated lines 7) attached to an adjacent strip by a line of weakness (7).  
As to claim 11, WO 2014/114297 discloses the thickness of the insert is less than 3 mm (based on the described weld widths of page 4, lines 17-22).
As to claims 12 and 15, EP 2548818 further disclose a packet of smoking articles (10) with the insert inserted. 
As to claim 13, EP 2548818 further disclose the insert placed between an inner frame and a liner of the packet, certainly capable of so being as actually claimed. A recitation of the intended use or future configuration of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or future configuration, then it meets the claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over any one of the two Mamiye references and EP 2548818 in view of Chaney Jr. (3,485,349). The previous references do not disclose the strips attached to an adjacent strip via a line of weakness. However, Chaney Jr. disclose it was known for a plurality of strips where one strip (11) being attached to an adjacent strip (11) via a line of weakness (12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the insert strip of any one of the two Mamiye references and EP 2548818 with a continuous strip structure in the manner of Chaney Jr. as claimed, as such a modification would predictably provide a more ordered and individually separable arrangement of the strips.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over any one of the two Mamiye references and EP 2548818. The two Mamiye references and EP 2548818 are disclosed as being of thin construction. To provide the structure of a limited thin construction would have been obvious in order to allow disposal in a limited space. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patently distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

7. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2548818. To provide multiple strips for the packet would merely be duplicative. It would have been obvious to one of ordinary skill in the art to merely provide multiple strips, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 

8.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claims 7-10 would also then be allowable. 

9.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736


BPG